DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-6, 8,10, 21 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5 and 7-8 of U.S. Patent No. 9,123,754. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are considered to be an obvious broadening of the claims of the patent’754, also the subject matter in the instant application are similar to the subject matter in the patent’754 and substantially read on the claims of the patent’754 and vice versa. Such as, independent claims 1 and 21 of the present application have all the method steps of independent claim 1 of the patent’754 , except these method steps of “by aligning the plurality of alignment markings of the first wafer with corresponding markings of the plurality of alignment markings of the second wafer; clamping the first wafer and the second wafer together”.
Below in the table shows that how independent Claims 1 and 21 of instant application are not patentably distinct from Claims 1 and 7 of the patent’754. Such as the method step of generating the misalignment indicator comprises at least one of generating an audible or visual alarm of claim 7 of patent'754 is correspond with the method step of determining whether the first wafer remains aligned with the second wafer based on the detected velocity; activating an alarm in response to a determination that the first wafer is misaligned with the second wafer of claim 21 of the instant application.


                Instant application
          U.S. Patent No. 9,123,754
1. A method of aligning two wafers during a bonding process, the method comprising: aligning a first wafer having a plurality of alignment markings with a second wafer having a plurality of alignment markings; placing a plurality of flags between the first wafer and the second wafer; detecting movement of the plurality of flags with respect to the first wafer and the second wafer using at least one sensor; and determining whether the wafers remain aligned within an alignment tolerance based on the detected movement of the plurality of flags relative to the first wafer and the second wafer.
21. A method of bonding wafers, the method comprising: aligning a first wafer with a second wafer; inserting a first plurality of flags between the first wafer and the second wafer; detecting a velocity of each of the first plurality of flags during removal of the first plurality of flags using at least one sensor; determining whether the first wafer remains aligned with the second wafer based on the detected velocity; activating an alarm in response to a determination that the first wafer is misaligned with the second wafer.

1. A method of aligning two wafers during a bonding process, the method comprising: aligning a first wafer having a plurality of alignment markings with a second wafer having a plurality of alignment markings by aligning the plurality of alignment markings of the first wafer with corresponding markings of the plurality of alignment markings of the second wafer; placing a plurality of flags between the first wafer and the second wafer; clamping the first wafer and the second wafer together; detecting movement of the plurality of flags with respect to the first wafer and the second wafer using a plurality of sensors; and determining whether the wafers remain aligned within an alignment tolerance based on the detected movement of the plurality of flags with respect to the first wafer and the second wafer. 
    7. The method of claim 6, wherein generating the misalignment indicator comprises at least one of generating an audible or visual alarm. 





Allowable Subject Matter
Claims 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach the embodiments claimed in Claim 11, specifically the prior art fails to disclose or render obvious the claimed limitations including inserting a second plurality of flags between the first wafer and the second wafer in response to a determination that the first wafer is misaligned with respect to the second wafer, as claimed in independent claim 11.										Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2-3,7,9 and 22-23 would be allowable if rewritten to overcome the rejection(s) under the nonstatutory double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Citations
The closest reference Loomis US 7,682,933 does not disclose about the method steps of detecting movement of the plurality of flags with respect to the first wafer and the second wafer using at least one sensor; and determining whether the wafers remain aligned within an alignment tolerance based on the detected movement of the plurality of flags relative to the first wafer and the second wafer in claim 1 and detecting a velocity of each of the first plurality of flags during removal of the first plurality of flags using at least one sensor; determining whether the first wafer remains aligned with the second wafer based on the detected velocity in claim 21. Whereas Loomis discloses about two wafers are aligned with spacers, clamped and aligned wafers are placed in the bonding apparatus, then the spacers are withdrawn and wafers are bonded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZM A PARVEZ/Examiner, Art Unit 2891                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729